EXHIBIT LEASE BETWEEN BRER VENTURES LLC, AS LANDLORD, AND HELIX WIND, INC., AS TENANT September 19, 2008 TABLE OF CONTENTS Page 1. Agreement to Let 1 2. Principal Lease Provisions 1 3. Term 2 4. Delivery of Possession 3 5. Use of Premises. 3 6. Rent. 4 7. Lease Expenses. 5 8. Utilities and Services 7 9. Maintenance. 8 10. Parking 9 11. Signs 10 12. Tenant’s Insurance Requirements. 10 13. Alterations 11 14. Surrender of Premises and Holding Over 12 15. Default 12 16. Landlord’s Remedies 13 17. Interest and Late Charges 14 18. Destruction 15 19. Condemnation 16 20. Assignment and Other Transfers 16 21. Access by Landlord 17 22. Indemnity and Exemption of Landlord from Liability 18 23. Hazardous Substances 18 24. Security Measures 20 25. Subordination, Attornment and Non-Disturbance 20 26. Estoppel Certificates 21 27. Waiver 22 28. Brokers 22 29. Easements 22 30. Limitations on Landlord’s Liability 22 31. Sale or Transfer of Premises 23 32. No Merger 23 33. Confidentiality 23 34. Miscellaneous. 23 Lease This Lease (“Lease”) is executed as of November 1,2008, between BRER VENTURES LLC, a California limited liability company (“Landlord”), and HELIX WIND, INC., a Nevada corporation (“Tenant”), who agree as follows: 1.Agreement to Let.Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, upon all the terms, provisions, and conditions contained in this Lease, on an exclusive basis the Premises (as defined in Section 2.3 below).Tenant shall also have the non-exclusive right to use the Common Areas (as defined in Section 2.4 below) in common with Landlord, Landlord’s invitees, other tenants of the Project and their invitees. 2.Principal Lease Provisions.The following are the Principal Lease Provisions of this Lease.Other portions of this Lease explain and define the Principal Lease Provisions in more detail and should be read in conjunction with this Section.In the event of any conflict between the Principal Lease Provisions and the other portions of this Lease, the Principal Lease Provisions shall control.(Terms shown in quotations are defined terms used elsewhere in this Lease). 2.1“Project” means that real property consisting of the Building (as defined below), a parking lot and other common areas commonly known as 1848 Commercial Street, San Diego, California 92113. 2.2“Building” means the building located at the Project containing approximately 5,000 rentable square feet of creative professional office and warehouse space, which space is depicted on Exhibit A. 2.3“Premises” means that portion of the Building consisting of approximately 4,750 square feet of rentable space.On or before the Commencement Date, the parties shall agree on the configuration of the Premises.At any time during the Term, either Landlord or Tenant may deliver written notice to the other party requesting a change in the configuration of the Premises, and the other party shall approve or reject such request in writing no later that 15 days after receiving notice of such request.The parties agree not to unreasonably withhold, condition or delay their approval to any such request.If the other party fails to respond within such 15 day period, then the request to reconfigure the Premises shall be deemed approved.The requesting party shall pay all reasonable out-of-pocket costs incurred by the other party due to the reconfiguration of the Premises. 2.4“Common Areas” means all areas within the Project that are not leased or held for the exclusive use of Tenant or other tenants, including, but not limited to, parking areas, driveways, sidewalks, walkways, loading areas, access roads, corridors, landscaped and planted areas, bathrooms, kitchen, corridors and lobby. 2.5“Term” means that period beginning on the Commencement Date, and expiring, unless earlier terminated in accordance with the terms and conditions of this Lease, on the Expiration Date, subject to the automatic extension of the Lease Term in accordance with Section 3 below. 1 2.6“Commencement Date” means November 1, 2008. 2.7“Expiration Date” means October 31, 2009, unless the Lease Term has been extended in accordance with Section 3 below, in which case it will mean the last day ofthe then current Extension Term (as defined below). 2.8“Basic Monthly Rent” means the amount of $7,125.00, unless modified in accordance with Sections 6.1 and 6.4 below. 2.9Address for Landlord: Brer Ventures LLC 3039 Palm Street San Diego, CA92104 Attn:Brian Scott Gardner or Ian Gardner 2.10Addresses for Tenant: Helix
